Dear Mr. Savage:
You have asked this office to advise whether a full-time employee of the Catahoula Parish School Board may also be the juvenile officer for the Village of Sicily.
The Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., do not prohibit this arrangement. Of concern would be R.S. 42:62(E) prohibiting one from holding two full-time positions concurrently.1
We assume the position as juvenile officer is part-time.2
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:63(E) states:
E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
2 R.S. 42:62(4) and (5) provide:
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.